                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RASHEEN RIVERS,                           :
    Plaintiff,                            :
                                          :
       v.                                 :      CIVIL ACTION NO. 20-CV-0079
                                          :
SCOTT D. GALLOWAY,                        :
    Defendant.                            :

                                         ORDER

       AND NOW, this 12th day of February, 2020, upon consideration of Rasheen

Rivers’s Motion to Proceed In Forma Pauperis (ECF No. 1), pro se Complaint (ECF No.

2), and Motion for Appointment of Counsel (ECF No. 3), it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

            1915.

       2.     The Complaint is DEEMED filed.

       3.      Rivers’s Complaint is DISMISSED WITH PREJUDICE for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons stated in the

Court’s Memorandum.

       4.     Rivers’s Motion for Appointment of Counsel (ECF No. 3) is DENIED.

       5.     The Clerk of Court shall CLOSE this case.

                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.
